Title: The Stand No. VI, [19 April 1798]
From: “Titus Manlius”,Hamilton, Alexander
To: 



[New York, April 19, 1798]

The inevitable conclusion from the facts which have been presented is, that Revolutionary France has been and continues to be governed by a spirit of proselytism, conquest, domination and rapine. The detail well justifies the position, that we may have to contend at our very doors for our independence and liberty.
When the wonders atchieved by the arms of France are duely considered the possibility of the overthrow of Great Britain seems not to be chimerical. If by any of those extraordinary coincidences of circumstances, which occasionally decide the fate of empires, the meditated expedition against England shall succeed, or if by the immense expence to which that Country is driven and the derangement of her commerce by the powerful means employed to that end her affairs shall be thrown into such disorder as may enable France to dictate to her the terms of peace; in either of these unfortunate events the probability is, that the UStates will have to choose between the surrender of their sovereignty, the new modelling of their government according to the fancy of the Directory, the emptying of their wealth by contributions into the coffers of the greedy and insatiable monster—and resistance to invasion in order to compel submission to those ruinous conditions.
In opposition to this, it is suggested that the interest of France concurring with the difficulty of execution is a safeguard against the enterprize. It is asked what incentives sufficiently potent can stimulate to so unpromising an attempt?
The answer is—the strongest passions of bad hearts—inordinate ambition, the love of domination, that prime characteristick of the despots of France—the spirit of vengeance for the presumption of having thought and acted for ourselves, a spirit which has marked every step of the revolutionary leaders—the fanatical egotism of obliging the rest of the world to adapt their political system to the French standard of perfection—the desire of securing the future controul of our affairs by humbling and ruining the independent supporters of their country and of elevating the partisans and tools of France—the desire of entangling our commerce with preferences and restrictions which would give to her the monopoly—these passions the most imperious, these motives the most enticing to a crooked policy, are sufficient persuasives to undertake the subjugation of this country.
Added to these primary inducements, the desire of finding an outlet for a part of the vast armies which on the termination of the European war are likely to perplex and endanger the men in power would be an auxiliary motive of Great Force. The total loss of the troops sent would be no loss to France. Their cupidity would be readily excited to the undertaking by the prospect of dividing among themselves the fertile lands of this Country. Great Britain once silenced, there would be no insuperable obstacle to the transportation. The divisions among us, which have been urged to our commission[er]s as one motive to a compliance with the unreasonable demands of the Directory would be equally an encouragement to invasion. It would be believed that a sufficient number would flock to the standard of France to render it easy to quell the resistance of the rest. Drunk with success nothing would be thought too arduous to be accomplished.
It is too much a part of our temper to indulge an overweening security. At the close of our revolution war the phantom of perpetual peace danced before the eyes of every body. We see at this early period with how much difficulty war has been parried and that with all our efforts to preserve peace we are now in a state of partial hostility. Untaught by this experience, we now seem inclined to regard the idea of invasion as incredible and to regulate our conduct by the belief of its improbability. Who would have thought eighteen months ago that Great Britain would have been at this time in serious danger of invasion from France? Is it not now more probable that such a danger may overtake us than it was then that it would so soon assail G B?
There are currents in human affairs, when events at other times less than miraculous are to be considered as natural and simple. Such were the æras of Macedonian, of Roman of Gothic of Saracen inundation. Such is the present æra of French fanaticism. Wise men, when they discover the symptoms of a similar æra, look for prodigies and prepare for them with foresight and energy.
Admit, that in our case invasion is upon the whole improbable; yet if there are any circumstances which pronounce that the apprehension of it is not absolutely chimerical, it is the part of wisdom to act as if [it] was likely to happen. What are the inconveniences of preparation compared with the infinite magnitude of the evil if it shall surprise us unprepared? They are lighter than air weighed against the smallest probability of so disastrous a result.
But what is to be done? It is not wiser to compound on any terms than to provoke the consequences of resistance?
To do this is dishonor—it is ruin—it is death. Waving other considerations there can be no reliance on its efficacy. The example of Portugal teaches us that it is to purchase disgrace, not safety. The cravings of despotic rapacity may be appeased but they [are] not to be satisfied. They will quickly renew their fires and call for new sacrifices in proportion to the facility with which the first were made. The situation of France is likely to make plunder for a considerable time to come an indispensable expedient of government. Excluding the great considerations of public right and public policy, and bringing the matter to the simple test of pecuniary calculation, resistance is to be preferred to submission. The surrender of our whole wealth would only procure respite, not safety. The disbursements for war will chiefly be at home. They will not necessarily carry away our riches, and they will preserve our honor and give us security.
But in the event supposed can we oppose with success? There is no event in which we may not look with confidence to a successful resistance. Though G Britain should be impolitic or wicked enough (which is hoped to be impossible) to compromise her differences with France by an agreement to divide the U States, according to the insulting threat of the Agents of France, still it is in our power to maintain our independence and baffle every enemy. The people of the UStates from their number situation and resources are invincible if they are provident and faithful to themselves.
The Question returns—what is to be done? Shall we declare war? No—there are still chances for avoiding a general rupture which ought to be taken. Want of future success may bring the present despots to reason. Every day may produce a revolution which may substitute better men in their place and lead to honorable accommodation.
Our true policy is, in the attitude of calm defiance, to meet the aggressions upon us by proportionate resistance, and to prepare vigorously for further resistance. To this end, the chief measures requisite are to invigorate our treasury by calling into activity the principal untouched resources of revenue—to fortify in earnest our chief sea ports—to establish founderies and increase our arsenals—to create a respectable naval force and to raise with the utmost diligence a considerable army. Our Merchant vessels ought to be permitted not only to arm themselves but to sink or capture their assailants. Our vessels of war ought to cruise on our coast and serve as convoys to our trade. In doing this, they also ought to be authorised not only to sink or capture assailants, but likewise to capture & bring in privateers found hovering within twenty leagues of our coast. For this last measure, precedent if requisite is to be found in the conduct of neutral powers on other occasions.
This course, it will be objected implies a state of war. Let it be so. But it will be a limited and mitigated state of war, to grow into general war or not at the election of France. What may be that election will probably depend on future and incalculable events. The continuation of success on the part of France would insure war. The want of it might facilitate accommodation. There are examples in which states have been for a long time in a state of partial hostility without proceeding to general rupture. The duration of this course of conduct on our part may be restricted to the continuance of the two last decrees of France, that by which the trade of neutrals with the ports of her enemies has been intercepted, and that by which vessels and their cargoes, if composed in whole or in part of British fabrics are liable to seizure and condemnation.
The declared suspension of our treaties with France is a measure of evident justice and necessity. It is the natural consequence of a total violation on one side. It would be preposterous to be fettered by treaties which are wholly disregarded by the other party. It is essentially our interest to get rid of the guarantee in the treaty of alliance, which on the part of France is likely to be henceforth nugatory, on the part of the U States it is a substantial and dangerous stipulation; obliging them in good faith to take part with France in any future defensive war, in which her West India colonies may be attacked. The consular convention is likewise a mischievous instrument devised by France in the spirit of extending her influence into other countries, and producing to a certain extent imperium in imperio.
It may be happy for the U States that an occasion has been furnished by France, in which with good faith they may break through these trammels; readjusting when reconciliation shall take place a basis of connection or intercourse more convenient and more eligible.
The resolution to raise an army, it is to be feared, is that one of the measures suggested, which will meet with greatest obstacle; and yet it is the one which ought most to unite opinion. Being merely a precaution for internal security, it can in no sense tend to provoke war, and looking to eventual security, in a case, which if it should happen would threaten our very existence as a nation, it is the most important.
The history of our revolution-war is a serious admonition to it. The American cause had nearly been lost for want of creating in the first instance a solid force commensurate in duration with the war. Immense additional expence and waste and a variety of other evils were incurred which might have been avoided.
Suppose an invasion, & that we are left to depend on Militia alone. Can it be doubted that a rapid and formidable progress would in the first instance be made by the invader? Who can answer what dismay this might inspire—how far it might go to create general panic—to rally under the banners of the enemy the false and the timid? The imagination cannot without alarm anticipate the consequences. Prudence commands that they shall be guarded against. To have a good army on foot will be best of all precautions to prevent as well as to repel invasion.
The propriety of the measure is so palpable, that it will argue treachery or incapacity in our councils, if it be not adopted. The friends of the government owe it to their own characters to press it; its opposers can give no better proof that they are not abandonned to a foreign power than to concur in it. The public safety will be more indebted to its advocates than to the advocates of any other measure, in proportion as our Independence & liberty are of more consequence than our Trade.
It is the fervent wish of patriotism that our councils and nation may be united and resolute. The dearest interests call for it. A great public danger commands it. Every good man will rejoice to embrace the adversary of his former opinions if he will now by candour and energy evince his attachment to his country. Whoever does not do this consigns himself to irrevocable dishonor. But tis not the triumph over a political rival, which the true lover of his country desires—’tis the safety, ’tis the welfare of that Country—and he will gladly share with his bitterest opponent the glory of defending and preserving her. Americans! rouse! be unanimous be virtuous be firm, exert your courage, trust in heaven and nobly defy the enemies both of god and man!

T M

